HELD BY
THE COURT
(HALL, District Judge):
That the pleadings on both sides are in violation of all sound principles of pleading in maritime cases, and of the positive rules of. the supreme court, neither party stating the course or bearings of the vessels, the direction of the wind, the state of the weather, the position of the vessels in respect to each other, or the land or the mode of their navigation at the time. That it is not fit in a case which may pass through all the gradations of a hostile litigation to leave it open to be shaped and varied as it progresses according to its necessities or the election of those who conduct it. That the pleadings contain no allegation of the facts in controversy and none which can be made a legal ground of acquittal or condemnation of the vessel under arrest, and the cause is therefore temporarily placed on the calendar for hearing.
THE- COURT allows the parties to put in proper pleadings now, and submit the case on them' and the proofs already in, for decision without further argument. If this proposal is not agreed to, then the libel is dismissed. or if accepted by the libelant, and not by the claimants, decree for the libelants pro confesso.